           Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 1 of 8



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MICHAEL DON LEATHERWOOD,                       )
                                               )
                     Petitioner,               )
                                               )
vs.                                            )          NO. CIV-19-1140-HE
                                               )
JEORLD BRAGGS, JR., Warden,                    )
                                               )
                     Respondent.               )

                                          ORDER

       Petitioner Michael Don Leatherwood, appearing through counsel, has filed a second

habeas petition pursuant to 28 U.S.C. § 2241.1 He again challenges the revocation by the

state district court of fifteen years of the suspended sentence imposed by that court. He

again argues the revocation was wrongful because the basis for it — violation of the terms

of his probation when he was not actually on probation — was incorrect. The court uses

the term “again” advisedly, because essentially all of the substantive arguments now relied

on by petitioner have been offered previously and rejected by this court and the Court of

Appeals as a basis for habeas relief. In any event, petitioner now claims there is new

“evidence” that warrants revisiting this again.

       The petition was referred to U.S. Magistrate Judge Shon T. Erwin for initial

proceedings, pursuant 28 U.S.C. § 636(b)(1)(B) & (C). Respondent moved to dismiss the


       1
        As the Court of Appeals noted in its prior order, petitions like this one are viewed as
§2241 petitions in the Tenth Circuit, rather than §2254 petitions as they are viewed elsewhere.
The repetitive “second and successive” nature of the present petition, without good cause, is
perhaps a good argument for reevaluating the rule.
          Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 2 of 8



petition as untimely, and Judge Erwin has recommended that it be granted. Petitioner has

objected to the Report and Recommendation (the “Report”), which triggers de novo review

by this court.

       The Report concludes that the relevant limitations period for the filing of the petition

expired on March 24, 2018, but that the petition was not filed until December 6, 2019.

Petitioner objects to the Report’s calculation of the relevant period and to its conclusion

that neither statutory nor equitable tolling warrant an extension of the pertinent deadline.

       The court concludes the Report correctly identified the latest possible filing

deadline, March 24, 2018. As noted in the Report and as applicable here, the one year

limitation period runs from the later of the date on which the judgment became final by the

conclusion of direct review (28 U.S.C. § 2244(d)(1)(A)) or the date on which the factual

predicate for the claim could have been discovered through the exercise of due diligence

(28 U.S.C. § 2244(d)(1)(D)). Direct review in this case ended many years ago, long before

the December 6, 2019, filing of this petition. The “factual predicate” upon which petitioner

relies is a “concession” as to the state of the law in Oklahoma, made by the State at oral

argument before the Tenth Circuit Court of Appeals, and two affidavits by former

Oklahoma officials. Oral argument was held on March 23, 2017.            The affidavits were

known to petitioner at the time of the oral argument (indeed, he was trying to get them

considered by this court and the Court of Appeals then). So, the last event arguably

qualifying as a new factual predicate was the concession at oral argument. One year from

that date is March 24, 2018, as the Report correctly concluded.



                                              2
         Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 3 of 8



       Petitioner contends he is entitled to statutory tolling based on two post-conviction

proceedings he commenced in state court. He filed a petition for writ of habeas corpus in

the District Court of Payne County, which was pending there for 46 days, and a second

application for post-conviction relief in the District Court of Oklahoma County. The

Oklahoma County application was filed September 18, 2017, and stricken by the court on

April 23, 2018. The Report concluded the Payne County proceeding did not qualify for

tolling because it depended on petitioner being incarcerated in that county at the time and

that fact had not been shown. It concluded the Oklahoma County proceeding did not

qualify because the petition was not “properly filed” within the meaning of 28 U.S.C. §

2244(d)(2).

       With respect to the Payne County proceeding, the court concludes petitioner should

be credited with the pertinent time. The Report noted that, under Oklahoma law, a properly

filed habeas petition must be filed in the county where the petitioner is incarcerated. It

concluded that fact had not been shown. And indeed, it appears not to have been shown

as of the time the magistrate judge generated the Report. There is no reference to the Payne

County proceeding in the petition filed in this court and the petitioner’s response to the

motion to dismiss does nothing more than assert he complied with the applicable state

statute. However, he has since referenced an allegation in the petition filed in Payne

County to the effect that he was incarcerated there and has also submitted other evidence

that he was, in fact, incarcerated in Payne County at the time of filing that petition. The

court therefore concludes Mr. Leatherwood could establish the Payne County petition was



                                             3
          Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 4 of 8



properly filed and that he therefore qualifies for 46 days of statutory tolling due to the

pendency of that proceeding.

       With respect to the Oklahoma County proceeding, the Report concluded it was not

“properly filed” and therefore did not qualify for statutory tolling. The conclusion as to

proper filing was based on violation of the local court rules. Local Rule 37(b) for

Oklahoma County District Court states that “[a]ll motions, applications and responses

thereto . . . shall not exceed twenty (20) pages in length, excluding exhibits, without prior

permission of the assigned judge.” The State immediately moved for dismissal of the

application based on violation of that rule and the court eventually struck it on that basis.

Petitioner does not dispute that his application exceeded the 20-page limit and that he did

not have permission to exceed it from the assigned judge. Rather, he argues that the court

improperly struck the oversized application under then Rule 37(D) (now Rule 37(E)) which

states: “Any motion and/or brief filed in violation of this rule shall not be considered by

the assigned judge and shall be stricken from the record.”

       It may well be, as petitioner argues, that the mandatory “striking” required by Rule

37(D) applies only to “motions and briefs” and not to “applications” like what he filed.

But it is nonetheless clear that the application he filed violated the twenty-page limit of

37(B), which applied to applications as well as motions. It was thus not properly filed

under the rule and the striking of it was justified by the rule, whether due to the mandatory

language of 37(D) or the judge’s action separately. The Report correctly concluded the

Oklahoma County proceeding does not qualify for statutory tolling.



                                             4
           Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 5 of 8



       Petitioner also argues, for the first time in his objection to the Report,2 that an

application for an evidentiary hearing was filed on the same date as his second application

for post-conviction relief and that it serves to toll the limitations period even if the petition

was stricken. The court has considerable doubt whether a motion filed in a proceeding

invoked by a defective application has independent significance in this context, but it is

unnecessary to resolve the issue here. Arguments raised for the first time in an objection

to a Magistrate Judge’s recommendation are deemed to have been waived. Standing

Akimbo, LLC v. United States, 955 F.3d 1146, 1159 (10th Cir. 2020) (citations omitted).

The court will therefore not consider whether this filing tolls the limitations period.

       The result is that petitioner is entitled to statutory tolling only as to the Payne County

proceeding, which was for 46 days. That is not enough to fill the approximately twenty-

month gap between March 24, 2018, and his filing of the petition here on December 6,

2019. So, the question becomes whether the Report is correct that no basis for equitable

tolling has been shown.

       Under 28 U.S.C. § 2244(d), the one-year time limit is “subject to equitable tolling

in appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). “[A] petitioner is

entitled to equitable tolling only if he shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented




       2
          Petitioner’s response to respondent’s motion to dismiss does mention that an application
for evidentiary hearing was filed the day after his oversized second application for post-conviction
relief was filed, but he does not present any argument in that response as to why that filing should
statutorily toll the limitations period. Doc. # 11, pp. 9-15.

                                                 5
          Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 6 of 8



timely filing.” Id. at 649 (quotations and citation omitted). “[T]he exercise of a court’s

equity powers must be made on a case-by-case basis”, permitting flexibility to avoid the

mechanical application of rules. Id. at 649-50 (quotations and citations omitted). The

Report concluded that petitioner failed to demonstrate extraordinary circumstances

sufficient to justify equitable tolling.

       Petitioner objects to that conclusion, arguing that extraordinary circumstances exist

because the Oklahoma County district court abused its discretion in striking his oversized

second application. As noted above, the application did not comply with the local rules,

and, while it may not have been subject to mandatory striking, it was nonetheless within

that court’s power to strike the application for noncompliance with the rules. There was

no abuse of discretion and hence no “extraordinary circumstance” based on the striking of

the application.

       Petitioner also argues that extraordinary circumstances exist in his case due to the

delay between the state’s filing its motion to strike his second application on September

19, 2017, and the court’s ruling on that motion April 19, 2018. Petitioner contends that he

diligently sought relief before that court by filing a response to that motion on September

22, 2017, as well as a motion for a status conference on January 23, 2018, sufficient to

demonstrate that extraordinary circumstances prevented him for timely filing his petition.

       While plaintiff, who was represented by counsel throughout all relevant

proceedings, appears to have diligently pursued his position in various ways, that does not

mean the “extraordinary circumstance” element is satisfied. The Report correctly notes

that nothing prevented him from timely filing a habeas petition with this court and,

                                             6
           Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 7 of 8



potentially, seeking a stay and abeyance while he exhausted his state court remedies. The

court concludes that petitioner has failed to demonstrate that extraordinary circumstances

prevented him from timely filing his petition.

       Accordingly, after de novo review, the Report and Recommendation [Doc. # 12] is

ADOPTED. Respondent’s Motion to Dismiss [Doc. # 8] is GRANTED and the petition

is DISMISSED. Further, in the circumstances of this case, the court concludes petitioner

has not made a substantial showing of the denial of a constitutional right and therefore

DECLINES to GRANT a certificate of appealability. In reaching that conclusion, the

court notes again that virtually all of petitioner’s current arguments have been presented

and rejected in prior proceedings. He sought to offer the affidavits from Judge Watson and

Mr. Jones in the prior proceeding. This court declined to permit that supplementation of

his petition and the Court of Appeals affirmed, noting that the affidavits did not ultimately

go to any issue cognizable in a federal habeas case. Leatherwood v. Allbaugh, 861 F.3d

1034, 1043 & fn.8 (10th Cir. 2017). Further, the new “evidence” doesn’t appear to offer

any new fact of consequence. The affidavits are essentially legal or lay opinions as to what

Oklahoma law requires or permits, not new factual evidence of any sort,3 and the

“concession” at oral argument is nothing more than legal argument as to what Oklahoma

law required, permitted or allowed.


       3
         Petitioner views Judge Watson’s affidavit as showing what he told Mr. Leatherwood and
what he intended by his statements. What the judge told Mr. Leatherwood is a matter of record,
which has already been reviewed and ruled on by this court and the Court of Appeals. Whatever
intention the judge may have had different from that is of no moment in evaluating what petitioner
was on notice of.

                                                7
  Case 5:19-cv-01140-HE Document 16 Filed 06/25/20 Page 8 of 8



IT IS SO ORDERED.

Dated this 25th day of June, 2020.




                                     8
